                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 1 of 35



                               1   Lewis T. LeClair (SBN 77036)
                                   lleclair@mckoolsmith.com
                               2   MCKOOL SMITH, P.C.
                                   300 Crescent Court, Suite 1500
                               3   Dallas, Texas 75201
                                   Telephone:     (214) 978-4000
                               4   Facsimile:     (214) 978-4044

                               5   Kirk D. Dillman (SBN 110486)
                                   kdillman@mckoolsmithhennigan.com
                               6   MCKOOL SMITH HENNIGAN, P.C.
                                   300 South Grand Avenue, Suite 2900
                               7   Los Angeles, California 90071
                                   Telephone:    (213) 694-1200
                               8   Facsimile:    (213) 694-1234

                               9   Judith A. Zahid (SBN 215418)
                                   jzahid@zelle.com
                              10   ZELLE LLP
                                   44 Montgomery Street, Suite 3400
                              11   San Francisco, California 94104
                                   Telephone:    (415) 693-0700
                              12   Facsimile:    (415) 693-0770
MCKOOL SMITH HENNIGAN, P.C.




                              13   James R. Martin (SBN 173329)
                                   jmartin@zelle.com
                              14   ZELLE LLP
    LOS ANGELES, CA




                                   1775 Pennsylvania Ave. NW, Suite 375
                              15   Washington, D.C. 2006
                                   Telephone:    (202) 899-4100
                              16   Facsimile:    (612) 336-9100

                              17   Attorneys for Plaintiff, SC Innovations, Inc.

                              18
                                                                 UNITED STATES DISTRICT COURT
                              19
                                                                NORTHERN DISTRICT OF CALIFORNIA
                              20
                                                                      SAN FRANCISCO DIVISION
                              21
                                   SC INNOVATIONS, INC.,                               Case No. 3:18-cv-07440-JCS
                              22
                                                                  Plaintiff,
                              23                                                       AMENDED COMPLAINT
                                                  v.
                              24
                                   UBER TECHNOLOGIES, INC., RASIER, LLC,               DEMAND FOR JURY TRIAL
                              25   RASIER-CA, LLC, RASIER-PA, LLC, RASIER-
                                   DC, LLC, RASIER-NY, LLC, AND UBER USA,
                              26   LLC,
                              27                                  Defendants.
                              28

                                   Case No. 3:18-cv-07440-JCS                                        AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 2 of 35



                               1                                          NATURE OF ACTION
                               2          1.      Through an array of anticompetitive acts, Uber Technologies, Inc. (“Uber”) has

                               3   stifled competition in the market for ride-hailing applications. Those anticompetitive actions drove

                               4   Sidecar Technologies, Inc. (“Sidecar”), a maverick, innovator, and one of Uber’s most significant

                               5   competitors, out of business. Uber is now a monopolist, which has harmed both Sidecar and the

                               6   consumers who previously benefitted from the competitive pressure Sidecar placed on Uber. This

                               7   case is designed to compensate Sidecar for the damages caused by Uber, bring an end to Uber’s

                               8   anticompetitive practices, and prevent future anticompetitive acts so that consumers can once again

                               9   enjoy the benefits of lower prices, higher quality, greater innovation, and more options.

                              10          2.      In 2009, Uber launched its ride-hailing smartphone app. Uber’s app allowed

                              11   consumers to use their smartphones to arrange on-demand transportation in “black cars” and

                              12   limousines driven by licensed chauffeurs. Uber viewed any app-based ride hailing as its exclusive
MCKOOL SMITH HENNIGAN, P.C.




                              13   domain, and would do whatever was necessary to stamp out any threatening innovation related to its

                              14   business.
    LOS ANGELES, CA




                              15          3.      In 2012, Sidecar debuted its own ride-hailing app. Unlike Uber’s app, which only

                              16   connected passengers to professional drivers, Sidecar’s app could be used by passengers to arrange

                              17   rides with drivers who were using their personal cars, pioneering a new concept called “ridesharing.”

                              18          4.      Sidecar’s app was the first to offer many popular features that have become

                              19   commonplace in ride-hailing apps today. For example, Sidecar’s app was the first to provide

                              20   passengers with estimated fares and trip durations before booking their trip. It also was the first ride-

                              21   hailing app capable of scheduling carpool rides between strangers heading in the same direction,

                              22   which could dramatically lower costs for passengers using that feature. In addition, the Sidecar App

                              23   provided an easy means of price-competition by private drivers. It allowed those private drivers to

                              24   set their own proposed fare rates, competing with one another.

                              25          5.      Uber launched its own ridesharing service in 2013, which it called “UberX”. At the

                              26   time, Uber was growing in rides and revenue at a staggering pace. In 2013 alone, Uber was the

                              27   dominant ridesharing platform in the United States and was estimated to have grown at a rate of

                              28   364%. In addition, Uber was enormously capitalized, with the ability to outlast its competitors in the

                                                                                    -1-
                                   Case No. 3:18-cv-07440-JCS                                                      AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 3 of 35



                               1   ride-sharing market in a bruising price war. To be clear, neither growth nor financial strength, nor

                               2   price cuts, are in and of themselves anti-competitive. Indeed price cutting can be entirely pro-

                               3   competitive. But, when a company with a substantial and growing share of rides is intent on

                               4   eliminating competition and uses predatory, below-cost price cuts as a means of wielding its

                               5   enormous financial strength to eliminate competition, that conduct plainly contravenes the Sherman

                               6   Act and injures competition. With the launch of UberX service, Uber became hell-bent on stifling

                               7   competition from competing ride-hailing apps, including Sidecar. But rather than compete on the

                               8   merits, Uber engaged in a campaign of anticompetitive tactics, orchestrated by its senior executives,

                               9   a campaign designed to impair Sidecar and other competing ride-hailing apps from serving as a

                              10   check on Uber’s quest for a monopoly. Sidecar’s superior functionality proved to be no match for

                              11   Uber’s anticompetitive actions, and as a result, Sidecar went out of business in December 2015.

                              12          6.      There is no factual issue about Uber’s use of pricing below cost, however cost may be
MCKOOL SMITH HENNIGAN, P.C.




                              13   measured. Uber’s CEO has publicly admitted in security filings that Uber intentionally prices its

                              14   rides in certain markets below the costs paid to drivers for the ride. Thus, Uber has admittedly
    LOS ANGELES, CA




                              15   engaged in classic predatory pricing. This case is far removed from the case of a classic

                              16   manufacturing business, where a market entrant may have excess capacity in early market

                              17   penetration and thus may be pricing below some measures of cost during growth that it plans to fill

                              18   out its excess capacity. Here, Uber is never going to grow its way to profitability with its pricing

                              19   below the variable cost of each individual ride. Uber heavily subsidized payments to drivers, and at

                              20   the same time, it subsidized the fares it charged to passengers. As a result of these subsidies, the

                              21   average price paid by a passenger was well below Uber’s average variable cost for completing a

                              22   transaction on its platform. One need only take a cursory look at Uber’s financials to see the results

                              23   of this predatory conduct. Uber has lost billions of dollars, but as it expected, it has not outrun its

                              24   ability to attract equity and financing because in the unusual economic world of platforms with

                              25   significant network effects, the long run will eventually financially reward the successful platform

                              26   for its elimination of competition.

                              27          7.      Uber’s most senior officers, directors, and executives specifically planned for this

                              28   subsidized pricing strategy to foreclose competition. Uber intentionally sustained near-term losses

                                                                                     -2-
                                   Case No. 3:18-cv-07440-JCS                                                       AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 4 of 35



                               1   that were designed to drive Sidecar and other competing ride-hailing apps out of the market while

                               2   Uber acquired a dominant market position. When the market finally tipped in Uber’s favor and Uber

                               3   could leverage network effects to insulate itself from meaningful competition, it planned to raise

                               4   prices. By imposing higher prices while it was protected by the substantial barriers to entry created

                               5   by network effects, Uber planned to recoup the losses it had incurred while pushing out its rivals.

                               6   This practice would have significant negative effects on consumers in the form of higher prices,

                               7   lower quality, and fewer options.

                               8          8.      That plan is beginning to come to fruition. Initially, even after Uber successfully

                               9   eliminated Sidecar from the market in late 2015, Uber simply turned its guns toward the remaining

                              10   substantial US competitor, Lyft, and continued to price below cost. This has contributed to

                              11   continuing losses for both entities as the bruising price war has continued apace. But, more recently,

                              12   Uber has transitioned toward classic duopoly behavior with Uber holding the dominant position in
MCKOOL SMITH HENNIGAN, P.C.




                              13   the market and Lyft holding on to a position as a weakened competitor. Quite recently, Uber has

                              14   begun to increase passenger prices in each of the markets where it was facing competition from
    LOS ANGELES, CA




                              15   Sidecar, without offsetting those increased fares with higher payments to drivers. Indeed, Uber has

                              16   reduced driver payments at the same time it has raised passenger prices. Without competition from

                              17   Sidecar to keep its prices in check, and with Lyft weakened through years of Uber’s predatory

                              18   pricing, Uber now intends to impose its will on both passengers and drivers in the form of higher,

                              19   supra-competitive prices, with Lyft at the same time in need of the financial umbrella to be provided

                              20   by Uber pricing in order to recover from its own bruising losses.

                              21          9.      To obtain and protect its monopoly, Uber also intentionally interfered with the

                              22   performance and quality of competing ride-hailing apps, including Sidecar’s app. Uber’s senior

                              23   officers and executives directed clandestine campaigns, including “Project Hell” and “SLOG”, to,

                              24   among other things, submit fraudulent ride requests through its competitors’ ride-hailing apps.

                              25   Those fraudulent requests were not submitted by real passengers, but instead were directly submitted

                              26   by Uber (or persons working under Uber’s direction). Uber intended for those campaigns to

                              27   undermine its competition and raise their costs, including by (a) inundating competitors with

                              28   fraudulent ride requests that were cancelled before the driver arrived; or (b) using fraudulently

                                                                                   -3-
                                   Case No. 3:18-cv-07440-JCS                                                     AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 5 of 35



                               1   requested trips as an opportunity to convince drivers to work exclusively with Uber instead of its

                               2   competitors. According to Uber’s founder and former CEO, Travis Kalanick, Uber targeted not only

                               3   Lyft but also Sidecar and its drivers, as well as other competing ride-hailing apps.

                               4          10.     Those tactics violated the terms of service of the competitor apps and undermined the

                               5   value of competing ride-hailing apps because they prevented drivers from being matched with

                               6   legitimate ride requests. Because drivers were matched with fraudulent requests, they would be

                               7   frustrated with Sidecar and, at the same time, real passengers who were looking for legitimate rides

                               8   faced longer wait times. Long wait times were designed to cause drivers and passengers to switch to

                               9   alternative apps. That triggered a vicious cycle that undermined the ability of competitors to

                              10   challenge Uber in the marketplace.

                              11          11.     Through its anticompetitive actions, which continued at least up through when

                              12   Sidecar went of business, Uber stifled competition and obtained a monopoly position in the market
MCKOOL SMITH HENNIGAN, P.C.




                              13   for ride-hailing apps.

                              14          12.     Those same anticompetitive actions drove Sidecar out of business. Sidecar brings
    LOS ANGELES, CA




                              15   this action to recover the damages it sustained when it went out of business as a result of Uber’s

                              16   anticompetitive tactics, which tilted the playing field in Uber’s favor and irrevocably damaged the

                              17   competitive process.

                              18                                              THE PARTIES
                              19          13.     Between 2012 and 2015, Sidecar Technologies, Inc. licensed and operated a ride-

                              20   hailing smartphone application in the United States. Its principal place of business was 360 Pine

                              21   Street #7 San Francisco, CA 94104.

                              22          14.     SC Innovations, Inc. is a Delaware corporation with a principal place of business

                              23   located at 912 Cole Street #182 San Francisco, CA 94117. In September 2018, Sidecar

                              24   Technologies, Inc. assigned to SC Innovations, Inc. “any and all claims and causes of action”

                              25   including those for “any violation of the . . . Sherman Antitrust Act [and] the California Unfair

                              26   Practices Act.” For simplicity, when used in this Complaint, “Sidecar” refers to both SC Innovations

                              27   and Sidecar Technologies, Inc.

                              28

                                                                                   -4-
                                   Case No. 3:18-cv-07440-JCS                                                     AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 6 of 35



                               1          15.     Defendant Uber Technologies, Inc. is a Delaware corporation with its principal place

                               2   of business located at 1455 Market Street San Francisco, CA 94103. Uber licenses and operates a

                               3   ride-hailing smartphone application in the United States.

                               4          16.     Defendant Rasier, LLC is a Delaware limited liability company with its principal

                               5   place of business located at 1455 Market Street San Francisco, CA 94103. On information and

                               6   belief, Rasier, LLC is a wholly-owned subsidiary of Defendant Uber Technologies, Inc. that

                               7   contracts with drivers using the Uber ride-hailing app.

                               8          17.     Defendant Rasier-CA, LLC is a Delaware limited liability company with its principal

                               9   place of business located at 1455 Market Street San Francisco, CA 94103. On information and

                              10   belief, Rasier-CA, LLC is a wholly-owned subsidiary of Defendant Uber Technologies, Inc. that

                              11   contracts with drivers using the Uber ride-hailing app in California.

                              12          18.     Defendant Rasier-PA, LLC is a Delaware limited liability company. On information
MCKOOL SMITH HENNIGAN, P.C.




                              13   and belief, Rasier-PA, LLC is a wholly-owned subsidiary of Defendant Uber Technologies, Inc. that

                              14   contracts with drivers using the Uber ride-hailing app in Pennsylvania.
    LOS ANGELES, CA




                              15          19.     Defendant Rasier-DC, LLC is a Delaware limited liability company. On information

                              16   and belief, Rasier-DC, LLC is a wholly-owned subsidiary of Defendant Uber Technologies, Inc. that

                              17   contracts with drivers using the Uber ride-hailing app in the District of Columbia.

                              18          20.     Defendant Rasier-NY, LLC is a Delaware limited liability company. On information

                              19   and belief, Rasier-NY, LLC is a wholly-owned subsidiary of Defendant Uber Technologies, Inc. that

                              20   contracts with drivers using the Uber ride-hailing app in New York.

                              21          21.     Defendant Uber USA, LLC is a Delaware limited liability company. On information

                              22   and belief, Uber USA, LLC is a wholly-owned subsidiary of Defendant Uber Technologies, Inc. that

                              23   licenses the Uber ride-hailing app to drivers and riders.

                              24          22.     When used in this Complaint, Uber refers to both Uber Technologies, Inc. and its

                              25   wholly-owned subsidiaries, Rasier, LLC, Rasier,-CA, LLC, Rasier-PA, LLC, Rasier-DC, LLC,

                              26   Rasier-NY, LLC, and Uber USA, LLC. Uber undertook the actions described in this complaint

                              27   directly and/or through its wholly-owned subsidiaries.

                              28

                                                                                   -5-
                                   Case No. 3:18-cv-07440-JCS                                                    AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 7 of 35



                               1                                              JURISDICTION
                               2          23.     Sidecar brings federal antitrust claims against Uber under Section 4 of the Clayton

                               3   Act (15 U.S.C. § 15), for damages caused by Uber’s violations of Section 2 of the Sherman Act (15

                               4   U.S.C. § 2). This Court has federal question jurisdiction over those claims pursuant to 28 U.S.C.

                               5   §1331 and 28 U.S.C. § 1337.

                               6          24.     This Court has supplemental jurisdiction over the claims brought by Sidecar under the

                               7   California Unfair Practices Act pursuant to 28 U.S.C. § 1367.

                               8                                                   VENUE
                               9          25.     Uber has a regular and established place of business in this District. Uber’s corporate

                              10   headquarters is located at 1455 Market Street, San Francisco, CA 94103.

                              11          26.     Uber committed or directed the anticompetitive acts described in this Complaint from

                              12   within this District. Accordingly, venue is appropriate in the Northern District of California pursuant
MCKOOL SMITH HENNIGAN, P.C.




                              13   to 28 U.S.C. § 1391, 28 U.S.C. § 1404(a), and 15 U.S.C. § 22.

                              14                                    INTRADISTRICT ASSIGNMENT
    LOS ANGELES, CA




                              15          27.     Pursuant to Civil Local Rule 3-2(c), this is an Antitrust action to be assigned on a

                              16   district-wide basis.

                              17                                          RIDE-HAILING APPS
                              18          28.     Ride-hailing smartphone applications (“Ride-Hailing Apps”) are software platforms

                              19   that facilitate transactions between operators of cars (“Drivers”) and individuals that are looking to

                              20   obtain transportation (“Passengers”). Passengers use Ride-Hailing Apps on their smartphones to

                              21   arrange transportation with Drivers that are using the same Ride-Hailing App. The user interface of

                              22   a Ride-Hailing App can be different for Passengers and Drivers, but Passengers and Drivers use the

                              23   same software platform, which is remotely hosted and delivered over the internet. The companies

                              24   that license and operate Ride-Hailing Apps are commonly called transportation network companies

                              25   (“TNCs”).

                              26          29.     To use a Ride-Hailing App, a Passenger opens the App and enters the address of his

                              27   or her destination. After the destination is entered, the App will provide estimated wait times for

                              28   different types of cars (black cars, sedans, SUVs, etc.), the estimated time of arrival at the

                                                                                    -6-
                                   Case No. 3:18-cv-07440-JCS                                                      AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 8 of 35



                               1   Passenger’s destination, and estimated total fare for the trip. Once the Passenger confirms that he or

                               2   she would like to request a ride, the GPS receiver in the Passenger’s smartphone relays his or her

                               3   location to Drivers using the same App.

                               4           30.     Drivers using the App near the Passenger’s location will receive an alert and an

                               5   invitation to accept the ride request. The Ride-Hailing App then matches the Passenger with a

                               6   Driver who has accepted the request, and the Passenger can track the Driver’s route until he or she

                               7   reaches the Passenger’s location. Upon arrival, the Driver picks up the Passenger and takes him or

                               8   her to their selected destination.

                               9           31.     Following each ride, the Driver and Passenger are invited to “rank” each other. A

                              10   Driver’s average rating is visible to Passengers in the App, and a Passenger’s average rating is

                              11   visible to Drivers.

                              12           32.     Before using a Ride-Hailing App, Passengers must download the App to their
MCKOOL SMITH HENNIGAN, P.C.




                              13   smartphone and create a profile that links a form of payment (e.g., a credit card) to the App.

                              14           33.     Drivers must also download the App to their smartphones. Before they can accept
    LOS ANGELES, CA




                              15   ride requests and start transporting passengers, Drivers typically must submit an application that

                              16   provides proof they are a licensed driver, registers their automobile with the App, and includes the

                              17   information necessary for the completion of the TNC’s background check. Once a Driver’s

                              18   application is approved, he or she can start using the App.

                              19           34.     The following images demonstrate this process for users of the Sidecar app:

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28

                                                                                   -7-
                                   Case No. 3:18-cv-07440-JCS                                                    AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 9 of 35



                               1

                               2

                               3

                               4

                               5

                               6

                               7

                               8

                               9

                              10

                              11

                              12
MCKOOL SMITH HENNIGAN, P.C.




                              13

                              14
    LOS ANGELES, CA




                              15

                              16                                Figure 1: Sidecar Passenger App Screenshots

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27
                                                                 Figure 2: Sidecar Driver App Screenshots
                              28

                                                                                  -8-
                                   Case No. 3:18-cv-07440-JCS                                                 AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 10 of 35



                               1          35.       Ride-Hailing Apps are free to download, but they are not free to use. Passengers pay

                               2   a fee at the end of each ride (usually a fixed booking fee, plus a variable fee based on distance and

                               3   time traveled, subject to a prescribed minimum), the TNC normally retains a percentage of the

                               4   Passenger’s fare (as a commission for facilitating the transaction), and the balance of the passenger’s

                               5   payment is remitted to the Driver. Payment is made electronically through the App, and the entire

                               6   transaction occurs automatically upon completion of each ride.

                               7          36.       Ride-Hailing Apps have automated a number of functions to improve convenience

                               8   and efficiency in ride-hailing. As a few examples, when using a Ride-Hailing App, Passengers can

                               9   easily and quickly split fares, tip drivers without cash or credit card, select trip details and desired

                              10   automobile features, and automate receipts and expense reports.

                              11          37.       Ride-Hailing Apps also provide significant benefits and additional flexibility for

                              12   Drivers, including the ability to:
MCKOOL SMITH HENNIGAN, P.C.




                              13                    a.     choose their own hours and work schedule; and

                              14                    b.     supplement their ordinary job with a second source of income from providing
    LOS ANGELES, CA




                              15                           transportation services with their own personal cars.

                              16                             TRANSPORTATION NETWORK COMPANIES
                              17          38.       Uber introduced its ride-hailing app in 2009. At first, Uber’s App only connected

                              18   Passengers to limousines and town cars operated by professional drivers. Uber’s app was

                              19   enormously successful, but the services were principally focused on airport trips and traditional

                              20   business car service customers.

                              21          39.       In 2012, Sidecar introduced its Ride-Hailing App, which could be used by Passengers

                              22   to arrange rides with Drivers who were using their personal cars. This new concept was called

                              23   “ridesharing.”

                              24          40.       Lyft, Inc., another TNC, launched a Ride-Hailing App focused on ridesharing that

                              25   same year.

                              26          41.       In the years that followed, Sidecar continued to innovate and develop new, cutting-

                              27   edge features that offered additional functionality beyond that which was available in Uber’s App.

                              28

                                                                                     -9-
                                   Case No. 3:18-cv-07440-JCS                                                        AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 11 of 35



                               1          42.     Sidecar was the first company to allow Passengers to enter their destination before

                               2   booking a ride, so that its App could display the estimated price for the ride, as well as the expected

                               3   trip duration and arrival time.

                               4          43.     Sidecar also was the first TNC to roll out an automated carpooling feature to match

                               5   Passengers heading in the same direction and allow them to share the same car (and split the fare).

                               6          44.     Sidecar also was the first Ride-Hailing App to provide several key features for

                               7   Drivers, such as turn-by-turn directions within the App and the ability to link ride requests (known

                               8   as “queueing”). Sidecar’s Ride-Hailing App also allowed drivers in its network the ability to readily

                               9   adjust the prices that they offered for their services, by, for example offering percentage discounts

                              10   off the default ride price calculated by the Ride Hailing App.

                              11          45.     Uber and Lyft have since copied many of Sidecar’s Ride-Hailing App features and

                              12   implemented them in their own Ride-Hailing Apps, where they have become popular product
MCKOOL SMITH HENNIGAN, P.C.




                              13   features. Today, for example, “shared rides” account for more than 50% of Uber’s trips in San

                              14   Francisco.
    LOS ANGELES, CA




                              15          46.     Between 2012 and 2015, Sidecar’s Ride-Hailing App could be used by Passengers

                              16   and Drivers in San Francisco, Austin, Los Angeles, Chicago, Philadelphia, Washington, DC, New

                              17   York, Seattle, San Diego, San Jose, and Boston.

                              18          47.     At the peak of its operations, Sidecar’s Ride-Hailing App was facilitating more than

                              19   35,000 rides per week, and it had obtained a meaningful share of the market in several U.S. cities.

                              20   For example, as of late 2014, Sidecar estimated that it held between a 10% and 15% market share in

                              21   the markets for Ride-Hailing Apps in San Francisco, Los Angeles, and Chicago.

                              22          48.     By mid-2014, Uber operated in all of the cities where Sidecar operated (San

                              23   Francisco, Austin, Los Angeles, Chicago, Philadelphia, Washington DC, New York, Seattle, San

                              24   Diego, San Jose, and Boston).

                              25          49.     From the moment Sidecar released its App, Uber recognized Sidecar was a real

                              26   competitive threat. With the introduction of ridesharing, Sidecar offered safe, reliable rides to

                              27   Passengers at a lower price point than Uber’s luxury black car service. And Sidecar’s App offered

                              28   additional features and flexibility, including by allowing Drivers to use their own personal vehicles

                                                                                   -10-
                                   Case No. 3:18-cv-07440-JCS                                                     AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 12 of 35



                               1   to provide transportation.

                               2          50.     Uber’s CEO, Travis Kalanick, was not happy with the prospect of competition from

                               3   new Ride-Hailing Apps, “most notably Lyft and Sidecar, whose goal [was] to offer incredibly low-

                               4   cost transportation.” In a public “white paper,” Kalanick announced that Uber would introduce its

                               5   own ridesharing service in response to the new, “far cheaper product” offered by Sidecar and Lyft.

                               6          51.     By 2013, Uber launched its own ridesharing service, which it called UberX.

                               7                                   RELEVANT PRODUCT MARKET
                               8          52.     Ride-Hailing Apps constitute a relevant antitrust product market. A hypothetical

                               9   monopolist that was the only present and future supplier of all Ride-Hailing Apps likely would

                              10   impose at least a small but significant and non-transitory increase in price (“SSNIP”) for each

                              11   transaction completed through Ride-Hailing Apps. Because Ride Hailing Apps are a two-sided

                              12   platform, that SSNIP could be imposed by raising the prices paid by Passengers, reducing the
MCKOOL SMITH HENNIGAN, P.C.




                              13   payments made to Drivers, or both.

                              14          53.     Not enough Passengers would respond to a SSNIP by switching to other means of
    LOS ANGELES, CA




                              15   hailing transportation to render such a price increase unprofitable. Ride-Hailing Apps are cheaper,

                              16   more convenient, and offer different and greater functionality than other means of hailing

                              17   transportation, such as hailing a taxi on a street corner or calling a taxi dispatcher. Ride-Hailing

                              18   Apps have automated a number of functions to improve convenience and efficiency in hailing

                              19   transportation. As a few examples, when using a Ride-Hailing App, Passengers can easily and

                              20   quickly:

                              21                  a.      split fares with friends in the same car without using cash;

                              22                  b.      book carpool rides with strangers heading in the same direction;

                              23                  c.      automatically pay and tip their drivers at the conclusion of a trip without using

                              24                          cash or credits;

                              25                  d.      select a precise trip origin and destination from a map;

                              26                  e.      determine the estimated cost of the ride and estimated time of arrival before

                              27                          booking the ride;

                              28                  f.      select the exact size and features of their desired automobile;

                                                                                   -11-
                                   Case No. 3:18-cv-07440-JCS                                                        AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 13 of 35



                               1                  g.      rate the quality of their driver;

                               2                  h.      share their location and estimated time of arrival with others;

                               3                  i.      see the name, photograph, and license of their driver; and

                               4                  j.      receive automatic receipts and create expense reports for business trips.

                               5          54.     Other means of hailing transportation, such as hailing a taxi on a street corner or

                               6   calling a taxi dispatcher, are not reasonably close substitutes for Passengers using Ride-Hailing Apps

                               7   because of these differences.

                               8          55.     Likewise, not enough Drivers would respond to a SSNIP by switching to other means

                               9   of arranging transportation services to render such a price increase unprofitable. Anyone who has a

                              10   license and passes the applicable background check can sign up as a Driver and use their personal

                              11   car to fulfill rides booked through a Ride-Hailing App. Ride-Hailing Apps offer flexibility to

                              12   Drivers, who can work wherever and whenever they want, for as long as they want. If Drivers
MCKOOL SMITH HENNIGAN, P.C.




                              13   wanted to provide transportation services outside of a Ride-Hailing App, their only real option

                              14   would be to become a taxi or limousine driver. Becoming a taxi or limousine driver typically
    LOS ANGELES, CA




                              15   requires a much greater upfront investment than serving as a Driver on a Ride-Hailing App, does not

                              16   offer the same degree of flexibility as that which is available through a Ride-Hailing App, and does

                              17   not offer payment terms that are as favorable as those available through Ride-Hailing Apps.

                              18          56.     Other means of arranging transportation services are not reasonably close substitutes

                              19   for Drivers using Ride-Hailing Apps because of these differences.

                              20          57.     Ride-Hailing Apps are technology—they do not compete with other modes of

                              21   transportation or transportation companies, like taxi cab companies. By Uber’s own admission, its

                              22   Ride-Hailing App does not compete with taxi cabs or other transportation providers:

                              23                  a.      On January 28, 2013, Uber told the California Public Utilities Commission:

                              24                          “Uber is a software technology company with headquarters in San Francisco,

                              25                          California. Uber is not a transportation company. It does not own vehicles,

                              26                          does not employ drivers and does not compete with taxicab or livery
                              27                          companies in providing transportation services to the public.” (emphasis
                              28                          added).

                                                                                    -12-
                                   Case No. 3:18-cv-07440-JCS                                                     AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 14 of 35



                               1                  b.      On May 13, 2013, Uber told the Maryland Public Service Commission:

                               2                          “Uber does not own, lease or charter vehicles or employ drivers. Uber does
                               3                          not compete directly with transportation providers. Rather, the App is a tool
                               4                          available to the existing transportation infrastructure. Thus, Uber views itself

                               5                          as positioned at a different level from the actual transportation companies or

                               6                          providers.” (emphasis added).

                               7          58.     Taxi companies and TNCs are also subject to different government regulations. For

                               8   example:

                               9                  a.      In the District of Columbia, local regulations prohibit Drivers using a Ride-

                              10                          Hailing App from soliciting or accepting “street hails,” D.C. CODE § 50–

                              11                          301.29e(a)(1), and impose different pricing regulations on taxis and TNCs, id.

                              12                          §§ 50–301.29f, 50-301.31(b)(1)-(2) (allowing ride-hailing companies to use
MCKOOL SMITH HENNIGAN, P.C.




                              13                          method other than metered taxi rate to calculate fares); id. § 50–381(a)

                              14                          (requiring taxis to use meter system).
    LOS ANGELES, CA




                              15                  b.      In New York, TNC Drivers “shall not solicit or accept street hails,” NY VEH.

                              16                          & TRAF. LAW § 1692(7), and may not accept payment in cash, id. § 1692(8).

                              17                          Taxi drivers may do both. See id. § 1691(1)(c)(i), (6)(b)(ii) (excluding taxis
                              18                          from TNC definitions and thus from street-hail, payment, and other

                              19                          regulations governing only TNCs).

                              20                  c.      In Pennsylvania, likewise, TNC Drivers may not solicit or accept street hails

                              21                          or phone calls requesting transportation. 53 Pa.C.S. § 57A16(b)(3). Taxi

                              22                          drivers may do both. See id. § 5701 (defining “taxicab service” as a “[l]ocal

                              23                          common carrier service for passengers, rendered on either an exclusive or

                              24                          nonexclusive basis, where the service is characterized by the fact that

                              25                          passengers normally hire the vehicle and its driver either by telephone call or

                              26                          by hail, or both. The term does not include transportation network service as

                              27                          defined in section 57A01”).

                              28

                                                                                  -13-
                                   Case No. 3:18-cv-07440-JCS                                                     AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 15 of 35



                               1           59.    Other means of transportation besides taxi cabs are also not reasonable substitutes for

                               2   Ride-Hailing Apps. In contrast to driving, Passengers do not need to own and be able to operate a

                               3   vehicle to arrange transportation using a Ride-Hailing App. Unlike public transit, Ride-Hailing Apps

                               4   allow Passengers to go anywhere they want without being limited by pre-set routes or schedules.

                               5   And walking is not a reasonable substitute for rides arranged through Ride-Hailing Apps because it

                               6   does not provide comparable speed or allow for transportation over comparable distances (e.g.,

                               7   walking five miles is not a reasonable substitute for riding in a car over the same distance).

                               8           60.    Given the differences between these other modes of transportation and transportation

                               9   that can be booked through Ride-Hailing Apps, they are not reasonable substitutes for Ride-Hailing

                              10   Apps.

                              11                                RELEVANT GEOGRAPHIC MARKETS
                              12           61.    The Sidecar App could be used in the following cities: San Francisco, Austin, greater
MCKOOL SMITH HENNIGAN, P.C.




                              13   Los Angeles (including Long Beach), Chicago, Philadelphia, Washington DC, New York, Seattle,

                              14   San Diego, San Jose, and Boston.
    LOS ANGELES, CA




                              15           62.    At all relevant times, Uber’s App could be used in those same cities. In fact, in terms

                              16   of the number of riders, Washington, DC, New York, Chicago, Los Angeles, and San Francisco are

                              17   Uber’s largest markets in North America today.

                              18           63.    The cities of San Francisco, Austin, Los Angeles, Chicago, Philadelphia, Washington

                              19   DC, New York, Seattle, San Diego, San Jose, and Boston each independently constitute a relevant

                              20   geographic market for purposes of antitrust analysis. Passengers looking for a ride in each of those

                              21   cities can only use a Ride-Hailing App that is used by nearby Drivers. Likewise, Drivers looking to

                              22   use a Ride-Hailing App can only connect to nearby Passengers who are using the same App.

                              23           64.    A hypothetical monopolist that was the only present and future supplier of all Ride-

                              24   Hailing Apps in each of those cities (San Francisco, Austin, Los Angeles, Chicago, Philadelphia,

                              25   Washington DC, New York, Seattle, San Diego, San Jose, and Boston) would impose at least a

                              26   SSNIP for each transaction completed through Ride-Hailing Apps. That SSNIP could be imposed by

                              27   raising the prices paid by Passengers, reducing the payments made to Drivers, or both. Not enough

                              28   Passengers or Drivers would respond to a SSNIP by switching to other means of hailing

                                                                                   -14-
                                   Case No. 3:18-cv-07440-JCS                                                     AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 16 of 35



                               1   transportation that are not available within the city limits to render such a price increase unprofitable.

                               2                                          BARRIERS TO ENTRY
                               3           65.     There are high barriers to entry in the market for Ride-Hailing Apps.

                               4           66.     Ride-Hailing Apps connect two sets of consumers, Passengers and Drivers, and thus

                               5   are two-sided platforms that exhibit indirect network effects. Indirect network effects exist where the

                               6   value of the two-sided platform to one group of customers depends on how many members of a

                               7   different group of customers participate.

                               8           67.     In the case of Ride-Hailing Apps, the value of an App to Passengers depends on how

                               9   many Drivers are using the same App near their location. As more Drivers use a particular Ride-

                              10   Hailing App, the value of that platform increases for Passengers because it becomes more likely that

                              11   they will be matched quickly with a nearby Driver when trying to book a ride. And as more Drivers

                              12   join the platform, wait times decrease, making the Ride-Hailing App more valuable to Passengers.
MCKOOL SMITH HENNIGAN, P.C.




                              13           68.     The same principle applies to Drivers. The value of a Ride-Hailing App to Drivers

                              14   depends on how many nearby Passengers are using the App. As more Passengers use a particular
    LOS ANGELES, CA




                              15   Ride-Hailing App, the value of that platform increases for Drivers because it becomes more likely

                              16   that they will be matched quickly with a nearby Passenger looking for a ride. In other words, as more

                              17   Passengers use a Ride-Hailing App, it becomes more valuable for Drivers because the amount of

                              18   time Drivers spend waiting for ride requests declines and so does the distance to the pick-up point

                              19   for their next ride.

                              20           69.     Uber and its senior executives and officers recognized that these network effects were

                              21   vital to its business and its strategy for marginalizing its competitors. In 2014, its former CEO and

                              22   founder, Travis Kalanick, described “the network effects of [Uber’s] business” this way:

                              23                  More cars and drivers mean better coverage and lower pickup times. Lower
                                           pickup times mean better economics for drivers, and thus more drivers and cars.
                              24
                                           70.     Bill Gurley, a general partner at Benchmark Capital (an early Uber investor), wrote a
                              25
                                   blog post in 2014, when he was a member of Uber’s board of directors, that discussed the
                              26
                                   importance of network effects to Uber’s business:
                              27
                                                   Eighteen years ago, Brian Arthur published a seminal economic paper in the Harvard
                              28           Business Review titled, “Increasing Returns and the Two Worlds of Business.” If you have
                                           not read it, I highly recommend that you do. His key point is that certain technology
                                                                                  -15-
                                   Case No. 3:18-cv-07440-JCS                                                      AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 17 of 35



                               1          businesses, rather than being exposed to diminishing marginal returns like historical
                                          industrial businesses, are actually subject to a phenomenon called known as “increasing
                               2          returns.” Gaining market share puts them in a better position to gain more market share.
                                          Increasing returns are particularly powerful when a network effect is present. According to
                               3          Wikipedia, a network effect is present when “… the value of a product or service is
                                          dependent on the number of others using it.” In other words, the more people that use the
                               4          product or service, the more valuable it is to each and every user.

                               5                 So the right questions are, “is Uber exposed to some form of network effect where the
                                          marginal user sees higher utility precisely because of the number of previous customers that
                               6          have chosen to use it, and would that lead to a market share well beyond the 10% postulated
                                          by Damodaran?”
                               7
                                                  There are three drivers of a network effect in the Uber model:
                               8
                                                  (1)     Pick-up times. As Uber expands in a market, and as demand and supply both
                               9                          grow, pickup times fall. Residents of San Francisco have seen this play out
                                                          over many years. Shorter pickup times mean more reliability and more
                              10                          potential use cases. The more people that use Uber, the shorter the pick up
                                                          times in each region.
                              11
                                                  (2)     Coverage Density. As Uber grows in a city, the outer geographic range of
                              12                          supplier liquidity increases and increases. Once again, Uber started in San
                                                          Francisco proper. Today there is coverage from South San Jose all the way up
MCKOOL SMITH HENNIGAN, P.C.




                              13                          to Napa. The more people that use Uber, the greater the coverage.

                              14                  (3)     Utilization. As Uber grows in any given city, utilization increases. Basically,
    LOS ANGELES, CA




                                                          the time that a driver has a paying ride per hour is constantly rising. This is
                              15                          simply a math problem – more demand and more supply make the economical
                                                          traveling-salesman type problem easier to solve. Uber then uses the increased
                              16                          utilization to lower rates – which results in lower prices which once again
                                                          leads to more use cases. The more people that use Uber, the lower the overall
                              17                          price will be for the consumer.

                              18          71.     These network effects create a formidable barrier to entry that insulates incumbent

                              19   TNCs from new competition or expansion by smaller rivals. A new competitor trying to enter the

                              20   market or an existing, smaller firm trying to expand will not be able to compete in a timely, likely, or

                              21   sufficient basis with incumbent firms that already have established large networks of Drivers and

                              22   Passengers using their Ride-Hailing Apps. For example, without enough Drivers, a smaller rival will

                              23   not be able to compete with the shorter wait times available on incumbent apps, and without enough

                              24   Passengers, the upstart firm will not be able to attract Drivers to its platform. And that is the case

                              25   even if the new competitor offers better commercial terms or features. The value of Ride-Hailing

                              26   Apps is derived from the number of Drivers and Passengers, giving incumbent firms, especially a

                              27   monopolist like Uber, an inherent and insurmountable advantage.

                              28

                                                                                    -16-
                                   Case No. 3:18-cv-07440-JCS                                                       AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 18 of 35



                               1          72.     This chicken-or-egg problem has stifled new entrants and prevented competitors from

                               2   imposing a true competitive constraint on Uber since Sidecar wound down its operations at the end

                               3   of 2015. Significant new rivals have not emerged to challenge Uber’s market dominance. Rather,

                               4   Uber continues to maintain its market dominance, with a weakened Lyft as its only significant

                               5   competitor in the relevant geographic markets.

                               6          73.     Economies of scale also are a major barrier to entry in the market for Ride Hailing

                               7   Apps. Uber’s scale advantages are difficult, if not impossible, for a new entrant or smaller firm to

                               8   overcome because of the dominant market position Uber has obtained through its anticompetitive

                               9   actions.

                              10          74.     Uber now boasts a user base of over 40 million Passengers in cities around the United

                              11   States. When those Passengers travel to a new city, they can open their Uber App and know that they

                              12   will be able to book a ride within a few minutes. Likewise, Drivers know that if they relocate to
MCKOOL SMITH HENNIGAN, P.C.




                              13   another city, they will be able to turn on their Uber App and be matched with Passengers within a

                              14   matter of minutes.
    LOS ANGELES, CA




                              15          75.     These scale advantages have enabled Uber to expand more rapidly and effectively

                              16   than its competitors into new markets. Bill Gurley described Uber’s scale advantages this way:

                              17          Uber also enjoys economies of scale that span across city borders. Many people who
                                          travel have experienced Uber for the first time in another city. When the company
                              18          enters a new city they have the stored data for users who have opened the application
                                          in that area to see if coverage is available. These “opens” represent eager unfulfilled
                              19          customers. They also have a list of residents who have already used the application in
                                          another city and have a registered credit card on file. This makes launching and
                              20          marketing in each additional city increasingly easier.

                              21          76.     Another barrier to entry created by Uber’s scale relates to the volume of data that it

                              22   collects from transactions completed on its platform. (e.g., most popular destinations, busiest times

                              23   of day for ride requests, impacts of seasonality, traffic patterns, etc.). Uber can use this data to

                              24   improve its algorithms for matching Drivers and Passengers, allowing its App to more rapidly and

                              25   effectively improve its matching and scheduling functions than is possible for an upstart competitor.

                              26          77.     A new entrant or fringe competitor in the market for Ride-Hailing Apps cannot

                              27   leverage an existing customer base in the same way to effectively compete with Uber’s scale.

                              28

                                                                                    -17-
                                   Case No. 3:18-cv-07440-JCS                                                       AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 19 of 35



                               1          78.     Uber did not have to overcome barriers to entry in the market for Ride-Hailing Apps

                               2   that are created by network effects and economies of scale. When Uber embarked on its

                               3   anticompetitive crusade to obtain its monopoly position, there were no incumbent TNCs with an

                               4   established network of Drivers and Passengers. New firms competing with Uber today face

                               5   substantial long-run costs that Uber did not need to incur to surmount the barriers to entry created by

                               6   network effects and economies of scale.

                               7          79.     Other TNCs also recognize that network effects and scale are formidable barriers to

                               8   entry that insulate incumbent providers from new competition. For example, one of Lyft’s co-

                               9   founders, John Zimmer, has publicly acknowledged “very strong network effects” in the market for

                              10   Ride-Hailing Apps.

                              11                           MARKET PARTICIPANTS & MARKET SHARES
                              12          80.     Due to the importance of network effects, the market today has effectively collapsed
MCKOOL SMITH HENNIGAN, P.C.




                              13   into a duopoly composed of Uber and its only real remaining competitor, Lyft.

                              14          81.     Uber and Lyft collectively account for nearly 100% of all rides booked through Ride-
    LOS ANGELES, CA




                              15   Hailing Apps in the United States. On a national level, Uber’s market share in the United States is

                              16   approximately 70%. Lyft’s market share in in the United States is approximately 30%.

                              17          82.     In local markets, Uber has monopoly power in each city where it competed with

                              18   Sidecar:

                              19                  a.      in San Francisco, at all times between 2014 and the present, Uber’s market

                              20                          share has been at least 60%.

                              21                  b.      in Los Angeles, at all times between 2014 and the present, Uber’s market

                              22                          share has been at least 60%.

                              23                  c.      in Chicago, at all times between 2014 and the present, Uber’s market share

                              24                          has been at least 65%.

                              25                  d.      in Philadelphia, at all times between 2014 and the present, Uber’s market

                              26                          share has been at least 70%.

                              27                  e.      in Washington, DC, at all times between 2014 and the present, Uber’s market

                              28                          share has been at least 70%.

                                                                                   -18-
                                   Case No. 3:18-cv-07440-JCS                                                    AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 20 of 35



                               1                   f.     in New York, at all times between 2014 and the present, Uber’s market share

                               2                          has been at least 75%.

                               3                   g.     in Seattle, at all times between 2014 and the present, Uber’s market share has

                               4                          been at least 65%.

                               5                   h.     in San Diego, at all times between 2014 and the present, Uber’s market share

                               6                          has been at least 65%.

                               7                   i.     in San Jose, at all times between 2014 and the present, Uber’s market share

                               8                          has been at least 65%.

                               9                   j.     in Boston, at all times between 2014 and the present, Uber’s market share has

                              10                          been at least 70%.

                              11                                UBER’S ANTICOMPETITIVE TACTICS
                              12          83.      Uber did not acquire and maintain its monopoly by offering a better product or
MCKOOL SMITH HENNIGAN, P.C.




                              13   competing on the merits. Instead, Uber’s senior executives and officers directed a series of

                              14   anticompetitive tactics that were specifically designed to thwart true competition and allow Uber to
    LOS ANGELES, CA




                              15   institute anticompetitive pricing strategies in the long-run.

                              16          84.      Through the anticompetitive actions described below, among others, Uber

                              17   marginalized its competitors, raised barriers to entry, and insulated itself from meaningful

                              18   competition.

                              19                  Uber Engaged in Predatory Pricing with the intent to Increase Prices
                                                                After Competitors Exited the Market
                              20

                              21          85.      With the introduction of UberX, Uber deployed a two-part predatory pricing strategy

                              22   to build its network and push out the competition, including Sidecar.

                              23          86.      First, Uber offered sign-up bonuses and other subsidies to Drivers, allowing them to

                              24   earn more on each ride than they would if Uber employed a profit-maximizing strategy. Second, it

                              25   offered heavily subsidized rates to encourage Passengers to use its App, allowing them to pay less on

                              26   each ride than they would if Uber employed a profit-maximizing strategy.

                              27          87.      In combination, these tactics caused Uber to incur substantial losses. On information

                              28   and belief, Uber planned to incur near-term losses on transactions conducted through its App until it

                                                                                   -19-
                                   Case No. 3:18-cv-07440-JCS                                                    AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 21 of 35



                               1   obtained a dominant market position, at which point it could start raising prices to supra-competitive

                               2   levels to recoup its losses. The path to recoupment has not been as quick as Uber originally

                               3   envisioned, but Uber has continued to stay the course with the intention of recouping its losses

                               4   resulting from its predatory pricing. Despite the loss of billions of dollars, Uber investors still

                               5   believe that the long term financial rewards once Uber benefits from its market dominance will be

                               6   sufficient to cover not only the accumulated losses, but will in fact deliver staggering returns to

                               7   investors who are willing to stay the course.

                               8          88.     The example of another dominant platform company, Amazon, demonstrates both the

                               9   rationality of Uber’s strategy and the financial rewards of predatory pricing in a platform economy.

                              10   Despite the derisive jeers of the analyst community that likened Amazon to a charitable institution

                              11   being run for the benefit of consumers as losses continued for quarter after quarter, the exact

                              12   opposite has proven to be the case. Amazon has had the last laugh as its now dominant platform has
MCKOOL SMITH HENNIGAN, P.C.




                              13   delivered unfathomable riches to its owners. Amazon and other successful platform companies have

                              14   shown that the classic economic theory reflecting skepticism of predatory pricing is entirely
    LOS ANGELES, CA




                              15   misplaced, and both the scholars that have embraced such views, including the “Chicago School”

                              16   and judicial decisions echoing such views are simply outdated in the modern economy and certainly

                              17   in the platform world. See Lina M. Kahn, Amazon’s Antitrust Paradox, 126 Yale L. J. 710 (2017).

                              18   But, even classic legal analysis of predatory pricing, uninformed by the special circumstances of the

                              19   platform economy, does not countenance the behavior of Uber. Where a company with substantial

                              20   market power protected by high barriers to entry prices below cost with the specific intent to drive

                              21   out competitors and with the dangerous probability of recoupment of such losses, that conduct

                              22   violates the antitrust laws and establishes that monopoly power has not been legally acquired or

                              23   maintained.

                              24          89.     Uber has priced below the appropriate measure of cost under any relevant legal

                              25   standard. This includes pricing below total cost, pricing below marginal cost, and pricing below

                              26   average variable cost in the relevant markets. The variable costs associated with each transaction

                              27   conducted through a Ride-Hailing App include at least the following categories of costs: (1) the

                              28   payment made by the TNC to the Driver; (2) the subsidy or discount provided to the Passenger;

                                                                                    -20-
                                   Case No. 3:18-cv-07440-JCS                                                       AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 22 of 35



                               1   (3) the marketing costs associated with attracting the Driver and Passenger to the App to complete

                               2   the transaction; (4) customer service costs and direct operational costs related to rides in that specific

                               3   city or area; (5) payment processing fees; (6) insurance; and (7) the cost of the computer servers

                               4   necessary to run the software and process the transaction.

                               5              90.   Between 2013 and 2016, in the markets where Uber was competing with Sidecar, the

                               6   average prices Uber charged Passengers were lower than Uber’s average variable cost per

                               7   transaction. Uber’s prices were so low that the commission it received from each transaction, on

                               8   average, was lower than its average variable cost for the transaction (accounting for at least Driver

                               9   payments and subsidies, Passenger subsidies and discounts, marketing costs, customer service costs,

                              10   payment processing fees, and server costs). In other words, on average, Uber lost money on most or

                              11   all of the transaction completed through its Ride-Hailing App.

                              12              91.   On information and belief, in 2014, for example, Uber initiated a 20% price cut in
MCKOOL SMITH HENNIGAN, P.C.




                              13   major cities that subsidized the prices charged to Passengers for UberX rides. And by 2015,

                              14   Passenger fees were only covering around 40% of Uber’s costs for each transaction conducted
    LOS ANGELES, CA




                              15   through its App.

                              16              92.   Based on press reports, Uber has privately advised current and potential investors that

                              17   Driver subsidies are responsible for the large losses it has historically recorded on its books. As

                              18   reported in Uber’s S-1 connected with its recent public offering, Uber has lost more than $9 billion

                              19   dollars.

                              20              93.   Even after Sidecar went out of business in December 2015, however, Uber continued

                              21   its predatory strategy targeting Lyft, the only remaining significant competitor. But, Uber fully

                              22   intends to recoup its predatory losses by raising prices to supra-competitive levels in the long-run.

                              23   Uber has in fact raised prices several times since Sidecar ceased operations. Because Sidecar is no

                              24   longer in the market exercising a competitive constraint on Uber, Uber is now transitioning to a

                              25   more classic duopoly market strategy and intends to steadily raise its prices in each market where it

                              26   previously competed against Sidecar. Indeed, Uber’s CEO, Dara Khosrowshahi, recently stated that

                              27   Uber’s rideshare business is turning profitable and is expected to become more profitable as it

                              28   implements its new strategy. The elimination of a maverick competitor, Sidecar, makes the

                                                                                    -21-
                                   Case No. 3:18-cv-07440-JCS                                                      AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 23 of 35



                               1   recoupment of lost profits both feasible and a dangerous probability.

                               2          94.        In fact, Uber has already imposed modest specific price increases in the markets

                               3   where it previously competed against Sidecar since Sidecar exited the market in December 2015.

                               4   The actual prices that Uber charges to riders are determined through a combination of pricing

                               5   components including a minimum price, a base fare, a service fee, a cost per mile, a cost per minute,

                               6   and other fees. As demonstrated in the tables below, Uber has increased the rates associated with

                               7   these pricing components, and therefore increased actual prices to riders, numerous times since

                               8   Sidecar exited:

                               9                                 UberX Fee Increases in San Francisco
                              10      Date                         Fee                       $ Change              % Increase
                              11      February 2016                Minimum fare              $5.35 to $5.55        3.7%
                              12      February 2016                Service fees              $1.35 to $1.55        14.8
MCKOOL SMITH HENNIGAN, P.C.




                              13      March 2016                   Minimum fare              $5.55 to $6.55        18.0%
                              14
    LOS ANGELES, CA




                                      February 2017                Minimum fare              $6.55 to $6.75        18.3
                              15      February 2017                Service fee               $1.55 to $1.75        12.9%
                              16      July 2017                    Minimum fare              $6.75 to $7.00        3.7%
                              17      July 2017                    Service fee               $1.75 to $2.00        14.3%
                              18      September 2017               Cost per mile             $1.15 to $1.21        5.2%
                              19      April 2018                   Base fare                 $2.00 to $2.20        10.0%
                              20      April 2018                   Cost per mile             $1.21 to $1.33        9.9%
                              21
                                      April 2018                   Service fee               $2.00 to $2.20        10.0%
                              22

                              23
                                                                   UberX Fee Increases in Los Angeles
                              24
                                      Date                         Fee                       $ Change              % Increase
                              25
                                      February 2017                Service fees              $1.65 to $1.85        12.1%
                              26
                                      February 2017                Minimum fare              $5.15 to $5.35        3.9%
                              27
                                      July 2017                    Minimum fare              $5.35 to $5.60        4.7%
                              28

                                                                                    -22-
                                   Case No. 3:18-cv-07440-JCS                                                     AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 24 of 35



                               1      July 2017                 Service fees             $1.85 to $2.10   13.5%
                               2      September 2017            Cost per mile            $0.90 to $0.96   6.7%
                               3      April 2018                Minimum fare             $5.60 to $5.80   3.6%
                               4      April 2018                Cost per minute          $0.15 to $0.17   13.3%
                               5      April 2018                Cost per mile            $0.96 to $1.06   10.4%
                               6      April 2018                Service fees             $2.10 to $2.30   9.5%
                               7      September 2018            Minimum fare             $5.80 to $7.30   25.9%
                               8      September 2018            Cost per minute          $0.17 to $0.24   41.2%
                               9

                              10                                  UberX Fee Increases in Chicago
                              11      Date                      Fee                      $ Change         % Increase
                              12      February 2017             Minimum fare             $4.20 to $4.40   4.8%
MCKOOL SMITH HENNIGAN, P.C.




                              13
                                      February 2017             Service fees             $1.20 to $1.40   16.7%
                              14
    LOS ANGELES, CA




                                      May 2017                  Cost per mile            $0.90 to $0.95   5.6%
                              15
                                      July 2017                 Minimum fare             $4.40 to $4.60   4.5%
                              16
                                      July 2017                 Service fees             $1.40 to $1.60   14.3%
                              17
                                      May 2018                  Base fare                $1.70 to $1.79   5.3%
                              18
                                      May 2018                  Minimum fare             $4.60 to $4.85   5.4%
                              19
                                      May 2018                  Cost per minute          $0.20 to $0.21   5.0%
                              20
                                      May 2018                  Cost per mile            $0.95 to $1.00   5.3%
                              21
                                      May 2018                  Service fees             $1.60 to $1.85   15.6%
                              22
                                      October 2018              Cost per minute          $0.21 to $0.28   33.3%
                              23

                              24
                                                                UberX Fee Increases in Philadelphia
                              25
                                      Date                      Fee                      $ Change         % Increase
                              26
                                      May 2016                  Minimum fare             $5.25 to $5.75   9.5%
                              27
                                      February 2017             Minimum fare             $5.75 to $5.95   3.5%
                              28

                                                                                  -23-
                                   Case No. 3:18-cv-07440-JCS                                             AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 25 of 35



                               1      February 2017               Service fees             $1.25 to $1.45   16.0%
                               2      May 2017                    Cost per mile            $1.10 to $1.15   4.5%
                               3      July 2017                   Minimum fare             $5.95 to $6.20   4.2%
                               4      July 2017                   Service fees             $1.45 to $1.70   17.2%
                               5      March 2018                  Base fare                $1.25 to $1.38   10.4%
                               6      March 2018                  Minimum fare             $6.20 to $6.50   4.8%
                               7      March 2018                  Cost per minute          $0.18 to $0.20   11.1%
                               8      March 2018                  Cost per mile            $1.15 to $1.27   10.4%
                               9      March 2018                  Service fees             $1.70 to $2.00   17.6%
                              10      October 2018                Cost per minute          $0.20 to $0.32   60%
                              11

                              12
                                                                UberX Fee Increases in Washington, DC
MCKOOL SMITH HENNIGAN, P.C.




                              13
                                      Date                        Fee                      $ Change         % Increase
                              14
    LOS ANGELES, CA




                                      February 2017               Minimum fare             $6.35 to $6.55   3.1%
                              15
                                      February 2017               Service fees             $1.35 to $1.55   14.8%
                              16
                                      July 2017                   Cost per mile            $1.02 to $1.08   5.9%
                              17
                                      July 2017                   Minimum fare             $6.55 to $6.80   3.8%
                              18
                                      July 2017                   Service fees             $1.55 to $1.80   16.1%
                              19
                                      July 2018                   Service fees             $1.80 to $2.00   11.1%
                              20
                                      July 2018                   Cost per mile            $1.08 to $1.13   4.6%
                              21
                                      July 2018                   Cost per minute          $0.17 to $0.18   5.9%
                              22
                                      July 2018                   Minimum fare             $6.80 to $7.00   2.9%
                              23
                                      July 2018                   Base fare                $1.15 to $1.21   5.2%
                              24

                              25
                                                                    UberX Fee Increases in Seattle
                              26
                                      Date                        Fee                      $ Change         % Increase
                              27
                                      February 2016               Minimum fare             $4.20 to $4.30   2.4%
                              28

                                                                                    -24-
                                   Case No. 3:18-cv-07440-JCS                                               AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 26 of 35



                               1      February 2016             Service fees             $1.20 to $1.30   8.3%
                               2      February 2017             Minimum fare             $4.80 to $5.15   7.3%
                               3      February 2017             Service fees             $1.30 to $1.65   26.9%
                               4      July 2017                 Minimum fare             $5.15 to $5.45   5.8.%
                               5      July 2017                 Service fees             $1.65 to $1.95   18.2%
                               6      April 2018                Cost per mile            $1.35 to $1.41   4.4%
                               7      March 2017                Booking Fee              $1.30 to $1.65   26.9%
                               8      May 2018                  Base fare                $1.35 to $1.42   5.2%
                               9      May 2018                  Cost per minute          $0.24 to $0.25   4.2%
                              10      May 2018                  Cost per mile            $1.41 to $1.48   5.0%
                              11

                              12
                                                                 UberX Fee Increases in San Jose
MCKOOL SMITH HENNIGAN, P.C.




                              13
                                      Date                      Fee                      $ Change         % Increase
                              14
    LOS ANGELES, CA




                                      February 2016             Minimum fare             $5.35 to $5.55   3.7%
                              15
                                      February 2016             Service fees             $1.35 to $1.55   14.8%
                              16
                                      March 2016                Minimum fare             $5.55 to $6.55   18.0%
                              17
                                      February 2017             Minimum fare             $6.55 to $6.75   3.1%
                              18
                                      February 2017             Service fees             $1.55 to $1.75   12.9%
                              19
                                      July 2017                 Minimum fare             $6.75 to $7.00   3.7%
                              20
                                      July 2017                 Service fees             $1.75 to $2.00   14.3%
                              21
                                      September 2017            Cost per mile            $1.15 to $1.21   5.2%
                              22
                                      April 2018                Cost per minute          $0.22 to $0.24   9.1%
                              23
                                      April 2018                Cost per mile            $1.21 to $1.33   9.9%
                              24
                                      April 2018                Service fee              $2.00 to $2.20   10.0%
                              25

                              26

                              27

                              28

                                                                                  -25-
                                   Case No. 3:18-cv-07440-JCS                                             AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 27 of 35



                               1                                  UberX Fee Increases in Boston
                               2      Date                      Fee                      $ Change         % Increase
                               3      August 2015               Cost per mile            $1.20 to $1.24   3.3%
                               4      August 2015               Cost per minute          $0.16 to $0.21   31.3%
                               5      October 2015              Minimum fare             $5.00 to $5.15   3.0%
                               6      October 2015              Service fees             $1.00 to $1.15   15.0%
                               7      November 2015             Cost per minute          $0.16 to $0.20   25.0%
                               8      May 2016                  Minimum fare             $5.15 to $6.15   19.4%
                               9      February 2017             Minimum fare             $6.15 to $6.35   3.3%
                              10      February 2017             Service fees             $1.15 to $1.35   17.4%
                              11      May 2017                  Cost per mile            $1.24 to $1.29   4.0%
                              12      July 2017                 Minimum fare             $6.35 to $6.60   3.9%
MCKOOL SMITH HENNIGAN, P.C.




                              13
                                      July 2017                 Service fees             $1.35 to $1.60   18.5%
                              14
    LOS ANGELES, CA




                                      April 2018                Base fare                $2.00 to $2.10   5.0%
                              15
                                      April 2018                Minimum fare             $6.60 to $6.85   3.8%
                              16
                                      April 2018                Cost per minute          $.20 to $0.21    5.0%
                              17
                                      April 2018                Cost per mile            $1.29 to $1.35   4.7%
                              18
                                      April 2018                Service fees             $1.60 to 1.85    15.6%
                              19

                              20
                                                                UberX Fee Increases in San Diego
                              21
                                      Date                      Fee                      $ Change         % Increase
                              22
                                      February 2017             Minimum fare             $5.75 to $5.95   3.5%
                              23
                                      February 2017             Service fees             $1.75 to $1.95   11.4%
                              24
                                      July 2017                 Minimum fare             $5.95 to $6.25   5.0%
                              25
                                      July 2017                 Service fees             $1.95 to $2.25   15.4%
                              26
                                      September 2017            Cost per mile            $1.10 to $1.16   5.5%
                              27
                                      April 2018                Minimum fare             $6.25 to $6.65   6.4%
                              28

                                                                                  -26-
                                   Case No. 3:18-cv-07440-JCS                                             AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 28 of 35



                               1      April 2018                 Service fees               $2.25 to $2.65         17.8%
                               2

                               3                                  UberX Fee Increases in New York
                               4      Date                       Fee                        $ Change               % Increase
                               5      May 2016                   Minimum fare               $7.00 to $8.00         14.3%
                               6

                               7          95.      In addition to direct increases in the prices charged to passengers, Uber intends to
                               8   extract supra-competitive profits by reducing the payments it makes to Drivers.
                               9          96.      Indeed, in May 2015, Uber implemented a tiered pricing schedule for UberX Drivers
                              10   in San Francisco and San Diego, increasing the base “commission” it charged Drivers to 30% (up
                              11   from the 20% levels that prevailed in 2014).
                              12          97.      Also in 2015, Uber raised the base commission it charged drivers in New York City
MCKOOL SMITH HENNIGAN, P.C.




                              13   and Boston from 20% to 25%.
                              14
    LOS ANGELES, CA




                                          98.      Moreover, booking and other fees have increased Uber’s effective commission rate
                              15   (the percentage of Passenger payments retained by Uber) to more than the advertised base
                              16   commission charged to Drivers. On information and belief, in San Francisco in 2016, for example,
                              17   median effective commission were as high as 39%. and in Austin beginning in early 2018, effective
                              18   commissions rose to over 30%.
                              19          99.      The elimination of Sidecar was critical to Uber’s predatory scheme. Sidecar was the
                              20   only competitor that permitted driver’s autonomy in setting prices. Sidecar thus played an
                              21   important, disruptive, innovator’s role when it came to pricing in the marketplace. Sidecar’s
                              22   platform presented an opportunity for true price competition among drivers where, for example,
                              23   Uber employs its surge pricing to Riders. With Sidecar sidelined, Uber is free to exercise its
                              24   monopoly power and recoup supra-competitive prices because its only remaining competitor, Lyft,
                              25   employs similar pricing control to Uber. Both Uber and Lyft control the pricing on both ends of the
                              26   two-sided Ride Hailing App market. Uber and Lyft each set the prices Riders pay, and the
                              27   commissions, Drivers make. They have complete control over all pricing in the Ride Hailing App
                              28

                                                                                   -27-
                                   Case No. 3:18-cv-07440-JCS                                                     AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 29 of 35



                               1   market.

                               2          100.    Without an innovative “maverick” in the marketplace Riders and Drivers lose.

                               3   Indeed, Uber already has started signaling price increases to Lyft. In the 2019 first quarter earnings

                               4   call, Uber’s CEO specifically noted that competition would focus on “brand and product” versus

                               5   “incentives” which the CEO noted was a “healthy trend for the business.” This shift in strategy

                               6   responds to the importuning of analysts who believe that the time has come for Uber to raise prices.

                               7                           Uber Intentionally and Tortiously Interfered with
                                                    Sidecar’s App and Its Relationships with Passengers and Drivers
                               8

                               9          101.    By mid-2014, Uber operated in all of the cities where Sidecar operated (San

                              10   Francisco, Austin, greater Los Angeles (including Long Beach), Chicago, Philadelphia, Washington

                              11   DC, New York, Seattle, San Diego, San Jose, and Boston).

                              12          102.    On information and belief, from that point in time, continuing through the time that
MCKOOL SMITH HENNIGAN, P.C.




                              13   Sidecar wound down its operations, Uber carried out a covert campaign to undermine the

                              14   performance of its competitors’ Ride-Hailing Apps, including Sidecar’s App.
    LOS ANGELES, CA




                              15          103.    Uber’s senior executives and officers devised programs, including “Project Hell” and

                              16   “SLOG”, to, among other things, submit fraudulent ride requests on competitors’ Apps. Those

                              17   fraudulent requests were not submitted by real passengers, but instead were directly submitted by

                              18   Uber (or persons working under Uber’s direction). These fraudulent requests were submitted with

                              19   two goals in mind: (a) to undermine the value of competitive Ride-Hailing Apps, for both Passengers

                              20   and Drivers; and (b) to recruit Drivers to work exclusively with Uber (instead of its competitors).

                              21          104.    The fraudulent requests undermined the value of competitive Apps for Drivers

                              22   because Drivers were matched with fraudulent ride requests instead of real Passengers. Instead of

                              23   earning money by completing rides, Drivers were sent on a wild goose chase or to pick up Uber

                              24   contractors that were not true Passengers.

                              25          105.    The Passenger experience also was negatively impacted by this fraudulent activity.

                              26   Because Drivers were busy chasing fraudulent ride requests, Passengers were met with longer wait

                              27   times for rides. The reduction in available Drivers on competitive Apps, and the corresponding

                              28   longer wait times, greatly diminished the value of the competitive Apps for Passengers.

                                                                                  -28-
                                   Case No. 3:18-cv-07440-JCS                                                    AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 30 of 35



                               1          106.    Because of the presence of network effects, these fraudulent ride requests triggered a

                               2   vicious downward cycle: Drivers who were disappointed with the number of rides they were able to

                               3   complete through competitors’ Apps switched to Uber. With fewer Drivers on the platform,

                               4   Passengers faced longer wait times, and likewise turned to Uber. And with fewer Passengers

                               5   available on a competitive App, it became even less attractive to Drivers, which caused even more

                               6   Drivers to leave the App and perpetuated a downward spiral.

                               7          107.    According to Uber’s founder and former CEO, Travis Kalanick, Uber targeted not

                               8   only Lyft but also Sidecar and its drivers. Those fraudulent ride requests expressly violated

                               9   Sidecar’s terms of service.

                              10          108.    Between 2012 and 2015, to download and use Sidecar’s Ride-Hailing App,

                              11   Passengers had to agree to Sidecar’s standard terms of service, which prohibited anyone using the

                              12   App from:
MCKOOL SMITH HENNIGAN, P.C.




                              13                  a.      attempting to interfere with the performance of Sidecar’s App, including
                                                          through automated ride requests;
                              14
    LOS ANGELES, CA




                                                  b.      placing a disproportionate load on the infrastructure supporting the App;
                              15
                                                  c.      using the App for commercial purposes; or
                              16
                                                  d.      submitting fraudulent requests through the App.
                              17

                              18          109.    Uber’s fraudulently submitted ride requests violated Sidecar’s terms of service

                              19   because, among other things, they interfered with the performance of the App, conducted fraud

                              20   through the App, or used the App for commercial purposes.

                              21          110.    These fraudulent and tortious activities allowed Uber to acquire and maintain a

                              22   monopoly position without having to compete with other Ride-Hailing Apps, including Sidecar’s

                              23   App, on the merits.

                              24                                         ANTITRUST INJURY

                              25          111.    Sidecar went out of business in December 2015 and sold its operating assets to GM.

                              26   At that time, Sidecar wound down its operations and shut down its Ride-Hailing App.

                              27          112.    Markets where Sidecar had previously competed against Uber usually had three Ride-

                              28   Hailing Apps (those licensed and operated by Uber, Lyft, and Sidecar). With Sidecar’s exit from the

                                                                                  -29-
                                   Case No. 3:18-cv-07440-JCS                                                    AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 31 of 35



                               1   market, Passengers and Drivers in those markets were left with only two real alternatives (Uber and

                               2   Lyft).

                               3            113.   Sidecar’s exit therefore significantly reduced competition in each of those markets,

                               4   harming the competitive process and the users of Ride-Hailing Apps (both Drivers and Passengers).

                               5            114.   Uber’s anticompetitive and exclusionary acts also prevented Sidecar from expanding

                               6   into additional geographic markets and competing with Uber in other cities.

                               7            115.   But for Uber’s anticompetitive conduct and abuse of its monopoly position, Sidecar

                               8   would have remained a viable competitor and served as a check on Uber’s anticompetitive price

                               9   increases.

                              10            116.   Competition has been harmed in the market for Ride-Hailing Apps as a result of

                              11   Sidecar’s failure. Passengers and Drivers have both been harmed because Passengers are now

                              12   paying higher prices, Drivers are being paid less, and both have fewer choices available (Passengers
MCKOOL SMITH HENNIGAN, P.C.




                              13   and Drivers are left with only two real alternatives instead of three). The removal of a disruptive

                              14   innovator, with a different price paradigm that will facilitate robust price competition in the market,
    LOS ANGELES, CA




                              15   hurts Riders and Drivers alike. Riders could obtain cheaper rides, and Drivers would provide more

                              16   rides if Sidecar were still in business today.

                              17            117.   Sidecar also has suffered significant financial damages flowing from that harm to

                              18   competition, including (at least) lost profits and/or the artificial suppression of the value of Sidecar’s

                              19   business.

                              20                                           CAUSES OF ACTION
                              21                             COUNT 1: MONOPOLIZATION (15 U.S.C. § 2)
                              22            118.   Sidecar incorporates by reference the foregoing paragraphs of this Complaint as if

                              23   fully set forth herein.

                              24            119.   Uber possesses monopoly power in the relevant markets for Ride-Hailing Apps in

                              25   San Francisco, Austin, greater Los Angeles (including Long Beach), Chicago, Philadelphia,

                              26   Washington DC, New York, Seattle, San Diego, San Jose, and Boston.

                              27            120.   Uber has the power to raise prices and exclude competition in each of those relevant

                              28   markets.

                                                                                    -30-
                                   Case No. 3:18-cv-07440-JCS                                                       AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 32 of 35



                               1           121.    In San Francisco, Uber’s share of the relevant market is at least 60%.

                               2           122.    In Los Angeles, Uber’s share of the relevant market is at least 60%.

                               3           123.    In Chicago, Uber’s share of the relevant market is at least 65%.

                               4           124.    In Philadelphia, Uber’s share of the relevant market is at least 70%.

                               5           125.    In Washington, DC, Uber’s share of the relevant market is at least 70%.

                               6           126.    In New York, Uber’s share of the relevant market is at least 75%.

                               7           127.    In Seattle, Uber’s share of the relevant market is at least 65%.

                               8           128.    In San Diego, Uber’s share of the relevant market is at least 65%.

                               9           129.    In San Jose, Uber’s share of the relevant market is at least 65%.

                              10           130.    In Boston, Uber’s share of the relevant market is at least 70%.

                              11           131.    In Austin, Uber’s share of the relevant market is at least 70%.

                              12           132.    Uber has willfully acquired and maintained monopoly power in the relevant markets
MCKOOL SMITH HENNIGAN, P.C.




                              13   for Ride-Hailing Apps in San Francisco, Austin, Los Angeles, Chicago, Philadelphia, Washington

                              14   DC, New York, Seattle, San Diego, San Jose, and Boston through predatory pricing and other
    LOS ANGELES, CA




                              15   exclusionary, and anticompetitive conduct, as alleged herein.

                              16           133.    Predatory Pricing. Uber has excluded competition from the relevant market through
                              17   a predatory pricing scheme.

                              18           134.    Between 2013 and 2016, on average, the prices for transactions conducted through

                              19   Uber’s Ride-Hailing App were below the average variable costs for those transactions.

                              20           135.    On average, Uber lost money on each transaction completed through its app.

                              21           136.    Sidecar was forced out of business by Uber’s predatory pricing strategy.

                              22           137.    After Sidecar exited the market, Uber imposed price increases on Passengers and

                              23   reduced the amount that it paid to Drivers.

                              24           138.    Through these price increases, Uber is likely to recoup the losses it sustained as a

                              25   result of its predatory pricing strategy.

                              26           139.    Exclusionary Acts. Uber has reinforced its dominant market position through
                              27   tortious conduct designed to undermine the functionality of Sidecar’s Ride-Hailing App.

                              28

                                                                                   -31-
                                   Case No. 3:18-cv-07440-JCS                                                         AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 33 of 35



                               1           140.    Uber’s tortious conduct included a systematic, pervasive, and sustained effort to

                               2   submit fraudulent ride requests on Sidecar’s Ride-Hailing App.

                               3           141.    These fraudulent ride requests were not a means of legitimate competition, but rather,

                               4   were intended to and did undermine Sidecar’s ability to effectively compete with Uber on the merits.

                               5   As a result of the fraudulent ride requests, Sidecar’s Ride-Hailing App became less attractive to

                               6   Drivers and Passengers, and they moved off of Sidecar’s platform.

                               7           142.    Uber’s deceit enabled it to achieve and maintain monopoly power by undermining the

                               8   functionality and value provided by Sidecar’s App and steering Drivers and Passengers away from

                               9   Sidecar’s App and to Uber’s App.

                              10           143.    Uber’s conduct alleged above has had an anticompetitive effect in the relevant

                              11   markets for Ride-Hailing Apps in San Francisco, Austin, Los Angeles, Chicago, Philadelphia,

                              12   Washington DC, New York, Seattle, San Diego, San Jose, and Boston.
MCKOOL SMITH HENNIGAN, P.C.




                              13           144.    Uber’s conduct as alleged above has no legitimate business purpose or

                              14   procompetitive effect.
    LOS ANGELES, CA




                              15           145.    Uber’s conduct as alleged above has had a substantial effect on interstate commerce.

                              16           146.    Sidecar was injured in its business or property as a result of Uber’s conduct when it

                              17   went out of business in December 2015.

                              18           147.    Sidecar has suffered and will suffer injury of the type that the antitrust laws were

                              19   intended to prevent. Sidecar has been injured by the harm to competition as a result of Uber’s

                              20   conduct.

                              21                    COUNT 2: ATTEMPTED MONOPOLIZATION (15 U.S.C. § 2)
                              22           148.    Sidecar incorporates by reference the foregoing paragraphs of this Complaint as if

                              23   fully set forth herein.

                              24           149.    Uber has engaged in predatory pricing and other exclusionary and anticompetitive

                              25   conduct, as alleged herein in the relevant markets for Ride-Hailing Apps in San Francisco, Austin,

                              26   Los Angeles, Chicago, Philadelphia, Washington DC, New York, Seattle, San Diego, San Jose, and

                              27   Boston.

                              28

                                                                                   -32-
                                   Case No. 3:18-cv-07440-JCS                                                      AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 34 of 35



                               1             150.   Uber has engaged in that unlawful conduct with the specific intent of monopolizing

                               2   the relevant markets.

                               3             151.   As a result of that unlawful conduct, competition has been harmed in each of those

                               4   relevant markets, and Uber has a dangerous probability of monopolizing the relevant markets for

                               5   Ride-Hailing Apps in San Francisco, Austin, Los Angeles, Chicago, Philadelphia, Washington DC,

                               6   New York, Seattle, San Diego, San Jose, and Boston.

                               7             152.   Uber’s conduct alleged above has had an anticompetitive effect in the relevant

                               8   markets for Ride-Hailing Apps in San Francisco, Austin, Los Angeles, Chicago, Philadelphia,

                               9   Washington DC, New York, Seattle, San Diego, San Jose, and Boston.

                              10             153.   Uber’s conduct alleged above has no legitimate business purpose or procompetitive

                              11   effect.

                              12             154.   Uber’s conduct has had a substantial effect on interstate commerce.
MCKOOL SMITH HENNIGAN, P.C.




                              13             155.   Sidecar was injured in its business or property as a result of Uber’s conduct when it

                              14   went out of business in December 2015.
    LOS ANGELES, CA




                              15             156.   Sidecar has suffered and will suffer injury of the type that the antitrust laws were

                              16   intended to prevent. Sidecar has been injured by the harm to competition as a result of Uber’s

                              17   conduct.

                              18                                                   COUNT 3
                              19                                CALIFORNIA UNFAIR PRACTICES ACT
                              20             157.   Sidecar incorporates by reference the foregoing paragraphs of this Complaint as if

                              21   fully set forth herein.

                              22             158.   The California Unfair Practices Act makes it illegal for “any person engaged in

                              23   business within this State to sell any article or product at less than the cost thereof to such vendor, or

                              24   to give away any article or product, for the purpose of injuring competitors or destroying

                              25   competition.” CAL. BUS. & PROF. CODE § 17043.

                              26             159.   The California Unfair Practices Act also makes it illegal “to sell or use any article or

                              27   product as a ‘loss leader,’” defined as a “product sold at less than cost . . . [w]here the effect is to

                              28   divert trade from or otherwise injure competitors.” CAL. BUS. & PROF. CODE §§ 17044, 17030.

                                                                                     -33-
                                   Case No. 3:18-cv-07440-JCS                                                        AMENDED COMPLAINT
                                        Case 3:18-cv-07440-JCS Document 60 Filed 09/06/19 Page 35 of 35



                               1            160.    Uber was and is engaged in business in the state of California.

                               2            161.    Uber facilitated trips through its Ride-Hailing App by charging consumers less than

                               3   the price of facilitating the transaction.

                               4            162.    The purpose and effect of Uber’s pricing scheme was and is to injure competitors,

                               5   including Sidecar, to gain greater market share and eventually raise prices.

                               6            163.    The Public Utilities Commission of this State has established no rates for any service,

                               7   article, or product sold by Uber. Accordingly, no exemption from the California Unfair Practices

                               8   Act applies.

                               9                                        DEMAND FOR JURY TRIAL
                              10            164.    Sidecar hereby demands a jury trial on all its claims.

                              11                                            PRAYER FOR RELIEF
                              12            165.    Sidecar respectfully prays for the following relief:
MCKOOL SMITH HENNIGAN, P.C.




                              13                    a.     a judgment finding that Uber violated the Sherman Act and California Unfair

                              14                           Practices Act;
    LOS ANGELES, CA




                              15                    b.     a judgment and order requiring Uber to pay Sidecar damages in an amount

                              16                           adequate to compensate Sidecar for Uber’s violations of the Sherman Act and

                              17                           California Unfair Practices Act;

                              18                    c.     treble damages, costs, and attorneys’ fees, pursuant to 15 U.S.C. § 15;

                              19                    d.     treble damages, costs, and attorneys’ fees, pursuant to CAL. BUS. & PROF.

                              20                           CODE § 17082;

                              21                    e.     a judgment and order requiring Uber to pay pre-judgment interest and post-

                              22                           judgment interest to the full extent allowed under the law; and

                              23                    f.     any further relief the Court may deem just and proper.

                              24    DATED: September 6, 2019                            MCKOOL SMITH, P.C.

                              25
                                                                                By:     /s/ Lewis T. LeClair
                              26
                                                                                        Lewis T. LeClair
                              27
                                                                                        Attorneys for Plaintiff, SC Innovations, Inc.
                              28

                                                                                      -34-
                                   Case No. 3:18-cv-07440-JCS                                                       AMENDED COMPLAINT
                                   4838-9136-1698
